                                    Case 18-12491-CTG           Doc 2390     Filed 05/28/21        Page 1 of 2
                                                      18‐12491 Promise Healthcare Group, LLC

First Name      Last Name       Party Representing                     Firm Name


                                Concentric Healthcare Solutions dba
Alan            Meda            Concerntric Healthcare Staffing        Burch & Cracchiolo PA
Demitra         Laletas         Court

Adam            Pie             Liquidating Trustee Robert Michaelson DLA Piper LLP (US)

                                                                       Buchalter, A Professional
Mary            Rose            Promise Healthcare, Inc.               Corporation
Judge Goldblatt Judge Goldblatt Court

Colin           Robinson        Liquidating Trustee                    Pachulski Stang Ziehl & Jones LLP

Thomas          Macauley        Surgical Program Development, LLC      Macauley LLC


                                KPC Promise Healthcare, LLC and
Kevin           Collins         Strategic Global Management, Inc.      Barnes & Thornburg LLP
Uday            Gorrepati       N/A (ABI Project)
Miles           Taylor          Court
                                                                      WALLER LANSDEN DORTCH &
John            Tishler         Liquidating Trustee Robert Michaelson DAVIS, LLP
                                                                      WALLER LANSDEN DORTCH &
Jeremy          Oliver          Liquidating Trustee Robert Michaelson DAVIS, LLP
                                Andrew R. Vara, U.S. Trustee for
Benjamin        Hackman         Region 3

Dr. Eugene      Allen           Dusk to Dawn Urgent Care

Matthew         Pierce          Willis‐Knighton Health System
Andrew          Sherman         Liquidating Trustee
Becky           Yerak           Wall street Journal
J. Zachary      Noble           N/A
                             Case 18-12491-CTG           Doc 2390       Filed 05/28/21   Page 2 of 2
                                               18‐12491 Promise Healthcare Group, LLC

Boris     Mankovetskiy   Liquidating Trustee

Stuart    Brown          Liquidating Trustee Robert Michaelson DLA Piper LLP (US)


Matthew   Austria        Interstate Rehabilitation Services, LLC   Austria Legal, LLC

Jeff      Montgomery     Law360/Portfolio Media
                                                               WALLER LANSDEN DORTCH &
Tyler     Layne          Liquidating Trustee Robert Michaelson DAVIS, LLP
Ryan      Martin         CCM
